Case 2:21-cv-05082-ARR-JMW Document 1-1 Filed 09/13/21 Page 1 of 29 PageID #: 5




                              EXHIBIT A
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                                                             INDEX NO. 612950/2020
         Case
NYSCEF DOC.   2:21-cv-05082-ARR-JMW
            NO. 1                   Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                     2 of 29 PageID #: 09/14/2020
                                                                              NYSCEF:  6




          SUPREME                   COURT                OF THE           STATE           OF NEW               YORK
         COUNTY                   OF SUFFOLK                                                                                                           Index         #:

          ____.-------------------------------------------------------------------X

          KYLE             EIKLOR,
                                                                         Plaintiff,                                                                    Plaintiff            designates
                                                                                                                                                         SUFFOLK

                                                                                                                                                         County           as place          of Trial



                                                                                                                                                       The       basis        of     venue        is
                                                                                                                                                       Plaintiff's               residence
                                                           -against-

                                                                                                                                                         SUMMONS
                                                                                                                                                       PlaintifPs                residence.

          LOWE'S               HOME            CENTERS,                   LLC         d/b/a                                                              KYLE             EIKLOR
          BAY         SHORE               LOWE'S,                                                                                                        810     Ocean             Avenue,
                                                                                                                                                         West      Islip,          NY       11795



                                                                         Defendant.


          ---------------------                              ------------------------------------------X

          TO THE             DEFENDANT:


                           YOU           ARE       HEREBY                SUMMONED                     to answer              the     complaint               in this        action          and     to    serve      a

          copy        of     your         answer           or,    if     the     complaint            is    not       served         with           summons,                to      serve      a notice             of

          appearance,               on the         Plaintiff's           Attorney         within           20 days       after       the       service         of this       summons,                  exclusive
          of   the      date        of    service           (or    within          30    days       after      the      service           is      complete           if     this      summons               is     not

          personally              delivered              to you     within         the    State     of New            York);         and        in case        of your           failure      to appear             or

          answer,          judgment               will     be taken            against        you   by      default         for    the     relief        demanded                  in the    complaint.


          Dated:           Garden         City,          New      York
                           September               14,     2020
                                                                                                                               W    O       F          S OF NEIL                    MOLDOVAN,                       P.C.




                                                                                                                      By:         NEIL          MOLDOVAN,     ESQ.

                                                                                                                                  rney      for   KYLE  EIKLOR
                                                                                                                      900         Stewart           Avenue,Suite                   220
                                                                                                                      Garden             City,       NY        11530

                                                                                                                      (516)         294-3300


         Defendants'
                                     Addresses:
          LOWE'S               HOME            CENTERS                   LLC
          1605       Curtis         Bridge          Road,

          Wilkesboro,               NC       28697




                                                                                                      1 of 6
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                                                                  INDEX NO. 612950/2020
         Case
NYSCEF DOC.   2:21-cv-05082-ARR-JMW
            NO. 1                   Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                     3 of 29 PageID #: 09/14/2020
                                                                              NYSCEF:  7




         SUPREME                   COURT                OF THE               STATE           OF      NEW YORK
         COUNTY                 OF SUFFOLK
         --------------------------------                                                             -----------------X

         KYLE           EIKLOR,
                                                                                                                                                               Index       No.:



                                                                                         Plaintiff,
                                                                                                                                                               VERIFIED                     COMPLAINT
                                         - against           -



          LOWE'S              HOME              CENTERS                     LLC     d/b/a
         BAY         SHORE              LOWE'S,


                                                                                         Defendant.
                    ¬-------------------------------------------                                                                     X


                         Plaintiff,            by     his   attorneys,              LAW        OFFICES                     OF NEIL                MOLDOVAN,                            P,C.,      complaining


          of the      Defendant                above-named,                    upon      information                    and     belief,       alleges            as follows:



          1.             That      at all       times        herein,          mentioned,               Plaintiff            KYLE            EIKLOR                     (hereinafter              "EIKLOR")


          was     and      still      is a resident              of    the     County          of    Suffolk,              State      of New             York.


          2.             That         at all        times    herein           mentioned,              Defendant                 LOWE'S                   HOME              CENTERS                     LLC        d/b/a


          BAY         SHORE                 LOWE'S                 (hereinafter                "LOWE'S")                         was        and        still     is     a foreign            limited          liability


         coinpany,              duly         organized                and     existing         under              and      by      virtue         of      the     laws        of      the      State     of      North


          Carolina          and       is authorized                to conduct            business                 in the      State       of New               York.


          3.             That      upon         information                  and    belief      that,        at all      times        hereinafter               mentioned,              LOWE'S                 owned


         the    premises              located          at 800         Sunrise         Hwy,          Bay       Shore,            NY       11706.


         4.              That         upon          information               and     belief         that,        at all      times         hereinafter                 mentioned,              LOWE'S,                   its



          agents,        servants            and/or         employees,               operated           the        aforesaid             premises.


          5,           That        upon         information                  and    belief          that,         at all      times         hereinafter                mentioned,               LOWE'S,                   its



         agents,         servants            and/or         employees,               mãñaged                the     aforesaid            premises.


         6.            That        upon         information                  and    belief          that,         at all      times         hereinafter                mentioned,               LOWE'S,                   its




                                                                                                            2 of 6
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                                                                           INDEX NO. 612950/2020
         Case
NYSCEF DOC.   2:21-cv-05082-ARR-JMW
            NO. 1                   Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                     4 of 29 PageID #: 09/14/2020
                                                                              NYSCEF:  8




          agents,          servants           and/or          employees,                    controlled                 the      aforesaid              premises.



          7.              That     upon            information                 and      belief            that,         at      all     times          hereinafter            mentioned,                 LOWE'S,                its



          agents,          servants           and/or          employees,                maintained                      the      aforesaid              premises.


          8.              That     upon            information                 and      belief            that,         at      all     times          hereinafter            mentioned,                 LOWE'S,                its



          agents,          servants           and/or          employees,                    inspected             the         aforesaid            premises.


          9.              That     upon            information                 and      belief            that,         at      all     times          hereinafter            mentioned,                 LOWE'S,                its



          agents,          servants           and/or          employees,                made              repairs            to the         aforesaid             premises.


                                                    13*
          10.             That     on     the                day        of June,            2020,          EIKLOR                      was       a customer                at the    aforesaid             premises.


                                                       13*
          11.              That     on       the                  day     of    June,          2020,          EIKLOR                       was         traversing            the    premises             in the       rñaññct


         that     a careful,            prudent           person          would.


          12.               That        on      the       aforerñêñtioned                         date,      EIKLOR                        was         struck         by     heavy         plywood             sign      at the


         aforerñêñtioned                     premises,              and        was          caused           to        sustain            severe            personal          injuries            as    a result         of   the


         negligence               of LOWE'S.


          13.             That     said      occurrence                  was     due         to the        negligence,                   recklessness,                 and     carelessness               of LOWE'S,


          and       its     agents,          servants              and/or            employees                    in     the          ownership,                  maintenance,               control,            operation,


          reanagement,                   inspection,               and        repair         of     said      area;             in     failing         to    warn      of    the     dangers            then      and      there



          existing;          in failing            to block             off    the     area        that      was          dangerous;                   in causing,            in permitting                and     allowing


          said     area      thereat          to remain             unsafe            for     use;        in creating                  a nuisance               and    a trap,       when          Defendant,              knew


          or should              have     known,             that        an incident                such         as the              instant      one        would          or could         occur.


          14.             That     by      reason            of    the        premises              aforesaid,                  EIKLOR                      was     rendered,             sick,        sore,     lame,        and


          disabled           and    his      injuries             upon        information                  and         belief          are of a permanent                     character.                That     by     reason



          thereof,          EIKLOR                  has      been        prevcñted                 from       following                    his     usual          vocation          and     has        been      obliged        to


          incur       expense             and         obligations               for     medicines,                      medical                care,        and     attention          and        treatment           and      he




                                                                                                                  3 of 6
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                                                          INDEX NO. 612950/2020
         Case
NYSCEF DOC.   2:21-cv-05082-ARR-JMW
            NO. 1                   Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                     5 of 29 PageID #: 09/14/2020
                                                                              NYSCEF:  9




          verily      believes          that      he    will        in     the     future       be     obliged              to     incur      further        expense        and     obligations           for



          medicines,             medical           care,       and        attention            and     treatment                  and      continuous            pain     and     suffering        and     be


          unable          to follow        his     current          vocation.


          15.         That       LOWE'S                had        actual          and/or        constructive                 notice          of    these     defective          condition         prior     to


                   13th
          the              day    of   June,       2020.


          16.         That       no    negligence              on        the     part     of   EIKLOR                contributed                  to the     occurrence           alleged      herein       in



          any      matter        whatsoever.


          17.         That       as a result           of   the      foregoing,                EIKLOR               brings          this      action       for   damages          both      general       and


          specific          in a sum       of money               that         exceeds         the     monetary              jurisdiction               of all    lower     courts.



                          WHEREFORE,                          Plaintiff           demands            judgment                in    his     favor       against      the    Defendant,           in a sum


          of money            that     exceeds          the     monetary                jurisdiction           of     all        lower       Courts.


          Dated:          Garden        City,      New          York
                          September              14,   2020
                                                                                                        Your           etc.
                                                                                                       LA                        FICES        OF            IL    MOLDOVAN,                   P.C.




                                                                                                           y: Neil           Moldovan,Âq.
                                                                                                       A       orne          s for       EIKLOR
                                                                                                       900          tewart              Avenue,         Suite     220
                                                                                                       Garden           City,            NY       11530

                                                                                                       (516)         294-3300




                                                                                                       4 of 6
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                                                                     INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                1                  Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                    6 of 29 PageID #: 10
                                                                             NYSCEF:  09/14/2020




          STATE            OF NEW                  YORK                    )
                                                                           : SS.:
         COUNTY                   OF NASSAU                                )




                         I, the       undersigned,                   an        attorney          duly      admitted             to   practice               law         in     the     State       of     New            York,


         under         penalties            of     perjury,          do affirm:


                         That       I am the             principal             of   the    Law          Offices          of Neil       Moldovan,                   P.C.,         the     attorneys            of



         record,          for     Plaintiff,          KYLE            EIKLOR,                  in the      within         matter,        and        make           this        affirmation               in



         accordance                with        CPLR           3020.            I have      read     the         within      Summons                  and      Complaint                   and      know            the



         contents           thereof            to be true           to your          affirmant's                own       knowledge,                with          the        exception            of those


         matters          therein          stated         to be alleged                  upon      information               and       belief,         and        as to those               matters           your



         affirmant              believes           them       to be true.                The     grounds            upon        which           your        affirmant                bases        his     belief



         regarding              those       matters           not     stated         upon        your       affirmant's              knowledge                    is based             upon       facts,       records,


         and     other          pertinent           information                  contained          in the          filemaintained                     by     my office                and      conversations


         with        Plaintiff.



                         This       verification               is made              by    your     affirmant              and    not       by     Plaintiff              for     the     following             reason:


         Plaintiff          resides            outside        the     county             wherein          the     attorneys          for        Plaintiff           maintaiñ              their         offices.




         Dated:          Garden            City,      New           York
                         September                  14, 2020




                                                                                                                                NEIL        MOLDOVAN,                                Esq.




                                                                                                           5 of 6
FILED: SUFFOLK COUNTY CLERK 09/14/2020 04:54 PM                                                                                                    INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                1                  Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                    7 of 29 PageID #: 11
                                                                             NYSCEF:  09/14/2020




         SUPREME                COURT            OF THE              STATE             OF NEW            YORK
         COUNTY              OF SUFFOLK
         ------------                                ----------------------                                           -------X

         KYLE            EIKLOR,


                                                                    Plaintiff,


                                                    -against-




         LOWE'S             HOME           CENTERS,                 LLC          d/b/a

         BAY            SHORE       LOWE'S,




                                                                    Defendant.
         --------                  ---------------------------                                                   -----X




         ________________                                        _____..__________             - ___..---________________________________________.----___

                                                SUMMONS                    AND           VERIFIED              COMPLAINT
                         _______________-_____________________________________




                                                                    Law              ices    of Neil         Moldovan,           P.C.
                                                                                   A         ne      s for    Plaintiff




                                                                     B        NEIL            OLb€PHdt1±8Q.
                                                                                            Stewart          Avenue
                                                                              Garden         City,      NY      11530

                                                                                   (516)      294-3300




                                                                                                  6 of 6
FILED: SUFFOLK COUNTY CLERK 10/21/2020 01:03 PM                                                                                                                                     INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                2                  Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                    8 of 29 PageID #: 12
                                                                             NYSCEF:  10/21/2020




               THE      STATE                  OF NEW               YORK
               SUPREME                      COURT              : COUNTY             OF    SUF FOLK


               KYLE             EIKLOR,


                                                                                          Plaintiff,                             STIPULATION


                                                 -against-                                                                       Index         No.:     612950/2020


               LOWE'S                  HOME              CENTERS,             LLC      d/b/a
               BAY      SHORE                    LOWE'S,


                                                                                          Defendant.


                        IT          IS     HEREBY                STIPULATED                AND          AGREED,                that    the      time     for      Defendant,           LOWE'S


           HOME              CENTERS,                         LLC     (sued      herein         as     "Lowe's            Home          Centers,           LLC          d/b/a       Bay       Shore



           Lowe's")                 (hereinafter               "Lowe's"),        to      answer        or    move         in   response           to    Plaintiff's           Summons            and


           Verified          Complaint                   is extended          up to and        including         November               23,     2020.


                        IT            IS     FURTHER                  STIPULATED                     AND        AGREED,                 that      Lowe's            will      not     raise      any


           jurisdictional                  defenses           or objections           in response           to Plaintiff's            Summons           and       Verified          Complaint.


           D                :                October           _,    2020




           LAW        OFFICES                   OF NEIL             MOLDOVAN,                  PC                 GOLDBERG                     SEGALLA                  LLP




               1 Moldovan,                     Esq.                                                               Kenneth             L. Bostick,          Jr.,    Esq.
          Attorneys             for        Plaintiff                                                              Attorneys           for      Defendant
               0 Stewart                 Avenue,          Suite     220                                           Lowe's          Home          Centers,          LLC
                                '
           Garde                      , New            York      1 1530                                           665      Main        Street

           (516)      294-3300                                                                                    Buffalo,            New      York        14203
           neil@neilmoldovanlaw.com                                                                               (716)        566-5400
                                                                                                                  kbostick@goldbergsenalla.com




           28072265 v1




                                                                                                       1 of 1
FILED: SUFFOLK COUNTY CLERK 11/06/2020 11:27 AM                                                                                                                                INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                3                  Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                    9 of 29 PageID #: 13
                                                                             NYSCEF:  11/06/2020


             SUPREME                COURT             OF THE              STATE            OF      NEW YORK
             COUNTY              OF       SUFFOLK


             KYLE        EIKLOR,


                                                                                                 Plaintiff,                            Index       No.:     612950/2020
                                                                                                                                       Date      Filed:     9/14/2020


                                            -against-

                                                                                                                                       AFFIDAVIT               OF SERVICE


             LOWE'S             HOME             CENTERS,                 LLC          d/b/a
             BAY       SHORE              LOWE'S,


                                                                                                 Defendant.


             State    of New             York)
                                                   SS.:

            County        of Albany)


            Jeffrey       Teitel,         being      duly      sworn,         deposes             and    says that     depolieiit      is over     the age of cighteeñ                  years,
             is employed                by the attoriicy            service,            TEITEL           SERVICE          BUREAU           INC.,      and    is not a party             to this
            action.


            That      on the 23rd            day of September,                         2020      at the office       of the Secretary      of State of New York     in
            the City       of Albany               he served          the annexed                 Summons,         Verified   Comiiplaiiit    and Notice  of Electronic

            Filing   on LOWE'S        HOME CENTERS,             LLC by delivering      and leaving    with Sue Zouky,          a clerk
            in the office   of the Secretary     of State, of the State of New York,      personally     at  the   Office   of the

            Secretary    of State  of  the State   of New  York,   2 true copies  thereof   and  that  at  the   time    of ma.king
            such      service,          Deponent            paid     said
                                                                        Secretary      of State a fee of $40.00                            Dollars.         That   said       service      was
            pursuant           to section          303      of the Limited     Liability    Company     Law.


            Depóiiciit          further          states     that    he knew              the person           so served    as foresaid        to be a clerk        in the Office             of
            the    Secretary             of State         of New          York,        duly      authorized        to accept        such   service        on behalf       of said
            defendant.


            Sue Zouky             is a white          female,         approximately                     62 years     of age, stands        5 feet     3 inches        tall,    weight

            approximately                  130 pounds              with     grey         hair.




            Sworn        to before          me this         23rd      day         of
            September,            2020                                                                                                      Jeffrey       Teitel




            Hilary       Tei        I

            Notary       Public,          State      of New          York
            Qualified in Albany                     County
            No. 01TE5049179
            Commission                  Expires       September              11, 2021




              Teitel Service Bureau, Inc.                      P.0 Box 3150 Albany,                     NY     12203      Phone: (518) 438-7956                Fax: (518) 438-0502

                                                                                                        1 of 2
FILED: SUFFOLK COUNTY CLERK 11/06/2020 11:27 AM                                                                                                                                             INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                3                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    10 of 29 PageID #: 11/06/2020
                                                                              NYSCEF:  14

        SUPREME                COURT                  OF THE         STATE                OF NEW                YORK



        KYLE         EIKLOR,


                                                                         Plaintiff,
                           -against-



         LOWE'S              HOME              CENTERS,              LLC         d/b/a
         BAY        SHORE              LOWE'S,


                                                                         Defendants.




                                                                                           AFFIDAVIT                        OF SERVICE




         Pm suant to 22 NYCRR 130-l.I. the undersigned. anattorney admitted to practice in the courts of New York State, certifie·. that. upon information and belief
         and reasonable inqtdnj, U12contentions contained in the annexed docwnent are not jnvolous.

                                                                                                                 w Offices of

                                                                                                N            Moldovan,                  P.C.

                                                            Attorney(s)for

                                                             By:         ÒÓ\                \           r      M
                                                            Print   Signer's          Na            :
                                                                                      O                                ce Address, Telephone
                                                                                        900STEWART    AVENUE, SUR'E 220
                                                                                         G    EN CITY, NEW YORK11530
        Dated:                                  ,20                                   Tel(51  294-3300.Fax   (516)2944019



          To                                                                                                                                           Senice               of    a copy             of       the   within
                                                                                                                                                       is    hereby              admitted.


                                                                                                                                                       Dated:            ..........................20                     .........




          Attorney(s)               for                                                                                                                ....-.-.............................................


          PLEASE             TAKE              NOTICE:

          O NJ__OTICE              OF          ENTRY

          that       the     within             is a (certijled)             true     copy    of a
          duly       entered              in    the      office     of    the     clerk    of the                  within         named        court         on                                                           20

          O N_OTLC_E             _OF SETTLEMENT

          that      an      order                                                                                                              of which               the        wit.hin           is     a true          copy
          will      be     presented               for     settlernent            to       the          HON.                                                            one         of the          judges           of     the
          within           named           Court,          at
         on                                                          20               at                                     M.

          Daterf.

                                                                                                Yours.          c(c.

                                                                                                            / .aw Ojfwes     of
                                                                                           Neil             Mohlovan,              P(     .




                                                                                                             2 of 2
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                             INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    11 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  15




         FG5G9 C: B9J KCE?
         FHDE9A9 7CHEG 3 7CHBGK C: FH::C@?

         ?K@9 9=?@CE%
                                                                     6(2,),(' $/37(2
                                               DWLTY_TQQ%
         a'                                                          =YOPc BZ'3 /*+2.)(+)+)

         @CJ9iF <CA9 79BG9EF% @@7 O(M(L
         65K F<CE9 @CJ9iF%

                                               8PQPYOLY_'

                   8PQPYOLY_% @ZbPi^ <ZXP 7PY_P]^% @@7 #TYNZ]]PN_Wd ^`PO L^ g@ZbPi^ <ZXP 7PY_P]^%

         @@7 O(M(L 6Ld FSZ]P @ZbPi^h$ #g@ZbPi^h$% Md T_^ L__Z]YPd^% ;ZWOMP]R FPRLWWL @@D% QZ] T_^

         IP]TQTPO 5Y^bP] _Z _SP [WLTY_TQQi^ IP]TQTPO 7ZX[WLTY_% ]P^[ZYO^ L^ QZWWZb^% `[ZY TYQZ]XL_TZY LYO

         MPWTPQ3

                   *'    @ZbPi^ OPYTP^ SLaTYR VYZbWPORP Z] TYQZ]XL_TZY ^`QQTNTPY_ _Z QZ]X L MPWTPQ L^ _Z

         _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S * ZQ _SP IP]TQTPO 7ZX[WLTY_'

                   +'    =Y ]P^[ZY^P _Z [L]LR]L[S + ZQ _SP IP]TQTPO 7ZX[WLTY_% @ZbPi^ ^_L_P^ _SL_ @ZbPi^

         <ZXP 7PY_P]^% @@7 bL^ LYO T^ L QZ]PTRY WTXT_PO WTLMTWT_d NZX[LYd Z]RLYTePO LYO PcT^_TYR `YOP]

         LYO Md aT]_`P ZQ _SP WLb^ ZQ _SP F_L_P ZQ BZ]_S 7L]ZWTYL% bT_S T_^ []TYNT[LW [WLNP ZQ M`^TYP^^

         WZNL_PO L_ *))) @ZbPi^ 6Z`WPaL]O% AZZ]P^aTWWP% BZ]_S 7L]ZWTYL% LYO OPYTP^ _SP ]PXLTYTYR

         LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S + ZQ _SP IP]TQTPO 7ZX[WLTY_'

                   ,'    @ZbPi^ LOXT_^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S , ZQ _SP IP]TQTPO 7ZX[WLTY_'

                   -'    =Y ]P^[ZY^P _Z [L]LR]L[S - ZQ _SP IP]TQTPO 7ZX[WLTY_% @ZbPi^ LOXT_^ _SL_ T_

         Z[P]L_PO L ]P_LTW ^_Z]P L_ 1)) F`Y]T^P <TRSbLd% 6Ld FSZ]P% BPb KZ]V **0)/% LYO OPYTP^ _SP

         ]PXLTYTYR LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S - ZQ _SP IP]TQTPO 7ZX[WLTY_'

                   .'    @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S . ZQ _SP IP]TQTPO 7ZX[WLTY_'




         +1)0,***'a*


                                                       1 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                            INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    12 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  16




                  /'    @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S / ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  0'    @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S 0 ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  1'    @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S 1 ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  2'    @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S 2 ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  *)'   @ZbPi^ OPYTP^ SLaTYR VYZbWPORP Z] TYQZ]XL_TZY ^`QQTNTPY_ _Z QZ]X L MPWTPQ L^ _Z

         _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *) ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  **'   @ZbPi^ OPYTP^ SLaTYR VYZbWPORP Z] TYQZ]XL_TZY ^`QQTNTPY_ _Z QZ]X L MPWTPQ L^ _Z

         _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S ** ZQ _SP IP]TQTPO 7ZX[WLTY_'

                  *+'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *+ ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  *,'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *, ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  *-'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *- ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  *.'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *. ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  */'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S */ ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  *0'   @ZbPi^ OPYTP^ _SP LWWPRL_TZY^ NZY_LTYPO TY [L]LR]L[S *0 ZQ _SP IP]TQTPO

         7ZX[WLTY_'

                  *1'   @ZbPi^ OPYTP^ PLNS LYO PaP]d Z_SP] LWWPRL_TZY ZQ _SP IP]TQTPO 7ZX[WLTY_ YZ_

         SP]PTYMPQZ]P ^[PNTQTNLWWd LOXT__PO% OPYTPO% Z] Z_SP]bT^P NZY_]ZaP]_PO'




                                                         +
         +1)0,***'a*


                                                      2 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                                   INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    13 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  17




               $3 $/' )02 $ ),234 3(1$2$4( $/' &0.1-(4( $)),2.$4,6( '()(/3("
                        -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  *2'     GSP TYU`]TP^ LYO(Z] OLXLRP^ LWWPRPO TY _SP IP]TQTPO 7ZX[WLTY_ bP]P NL`^PO TY

         bSZWP Z] TY [L]_ Md _SP N`W[LMWP NZYO`N_% bLY_ ZQ NL]P% LYO L^^`X[_TZY ZQ ]T^V ZY _SP [L]_ ZQ _SP

         [WLTY_TQQ% LYO bT_SZ`_ YPRWTRPYNP% QL`W_% Z] bLY_ ZQ NL]P ZY _SP [L]_ ZQ @ZbPi^'

                       $3 $/' )02 $ 3(&0/' 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +)'     =Q @ZbPi^ T^ QZ`YO WTLMWP _Z _SP [WLTY_TQQ% T_^ ]P^[ZY^TMTWT_d QZ] _SP LNNTOPY_ T^ WP^^

         _SLY QTQ_d&ZYP [P]NPY_ #.*"$ ZQ _SP _Z_LW WTLMTWT_d L^^TRYPO _Z LWW [P]^ZY^ WTLMWP LYO% _SP]PQZ]P% LYd

         ]PNZaP]d Md _SP [WLTY_TQQ QZ] YZY&PNZYZXTN WZ^^ LRLTY^_ @ZbPi^ ^SZ`WO MP WTXT_PO _Z T_^

         [P]NPY_LRP ZQ WTLMTWT_d'

              $3 $/' )02 $ 4+,2' 3(1$2$4( $/' &0.1-(4( $)),2.$4,6( '()(/3("
                       -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +*'     GSP IP]TQTPO 7ZX[WLTY_ QLTW^ _Z ^_L_P L NL`^P ZQ LN_TZY LRLTY^_ @ZbPi^'

                       $3 $/' )02 $ )0524+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  ++'     GSP [WLTY_TQQi^ TYU`]TP^% TQ LYd% bP]P NL`^PO TY bSZWP Z] TY [L]_ Md L [P]^ZY Z]

         [P]^ZY^ bSZ L]P YZ_ bT_STY _SP NZY_]ZW ZQ @ZbPi^'

               $3 $/' )02 $ ),)4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6( '()(/3("
                        -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +,'     GSL_ [`]^`LY_ _Z 7D@E f-.-. LYO Z_SP] L[[WTNLMWP ^PN_TZY^ ZQ _SP 7D@E% @ZbPi^

         T^ PY_T_WPO _Z L ^P_ ZQQ LRLTY^_ _SP LXZ`Y_ ZQ LYd aP]OTN_ ZQ LYd XZYTP^ NZWWPN_PO Q]ZX L NZWWL_P]LW

         ^Z`]NP ZQ [LdXPY_'




                                                            ,
         +1)0,***'a*


                                                         3 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                                 INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    14 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  18




               $3 $/' )02 $ 3,84+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6( '()(/3("
                        -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +-'     DWLTY_TQQ QLTWPO _Z XT_TRL_P ST^ LWWPRPO OLXLRP^'

                       $3 $/' )02 $ 3(6(/4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +.'     GSP `YOP]WdTYR TYNTOPY_ LYO LWWPRPO ]P^`W_TYR TYU`]TP^ bP]P YZ_ []ZcTXL_PWd

         NL`^PO Md LYd LN_TZY Z] TYLN_TZY ZQ @ZbPi^'

                       $3 $/' )02 $/ (,*+4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +/'     DWLTY_TQQ bL^ _SP ^ZWP []ZcTXL_P NL`^P ZQ _SP LWWPRPO TYNTOPY_ LYO ST^ LWWPRPO

         TYU`]TP^'

              $3 $/' )02 $ /,/4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6( '()(/3("
                       -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +0'     =Y _SP PaPY_ _SP DWLTY_TQQ ^PPV^ _Z ]PNZaP] L aP]OTN_ Z] U`ORXPY_ LRLTY^_ @ZbPi^%

         _SPY ^LTO aP]OTN_ Z] U`ORXPY_ X`^_ PcNW`OP Z] MP ]PO`NPO Md _SZ^P LXZ`Y_^ bSTNS SLaP MPPY% Z]

         bTWW bT_S ]PL^ZYLMWP NP]_LTY_d ]P[WLNP Z] TYOPXYTQd _SP [WLTY_TQQ% TY bSZWP Z] TY [L]_% QZ] LYd [L^_

         Z] Q`_`]P XPOTNLW NZ^_^% SPLW_S NL]P% WTQP NL]P% Z] Z_SP] PNZYZXTN WZ^^ Z] _SP MPYPQT_ _SL_ T^ ZQQP]PO

         Z] []ZaTOPO `YOP] Z] TY NZYYPN_TZY bT_S _SP DL_TPY_ D]Z_PN_TZY LYO 5QQZ]OLMWP 7L]P 5N_'

                        $3 $/' )02 $ 4(/4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +1'     =Q _SP [WLTY_TQQ ]PNPTaP^ Z] SL^ ]PNPTaPO ^`X^ ZQ XZYPd TY ^P__WPXPY_ ZQ _SP NWLTX^

         L^^P]_PO SP]PTY% @ZbPi^ T^ PY_T_WPO _Z _SP []Z_PN_TZY% []ZaT^TZY^% LYO WTXT_L_TZY^ ZQ FPN_TZY *.&*)1

         ZQ _SP ;PYP]LW CMWTRL_TZY^ @Lb ZQ _SP F_L_P ZQ BPb KZ]V TY ]PO`NTYR _SP NWLTX ZQ _SP [WLTY_TQQ




                                                            -
         +1)0,***'a*


                                                         4 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                                  INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    15 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  19




         LRLTY^_ @ZbPi^ Md _SP LXZ`Y_ ^_T[`WL_PO TY _SP EPWPL^P% _SP LXZ`Y_ ZQ NZY^TOP]L_TZY [LTO QZ] T_

         Z] _SP LXZ`Y_ ZQ _SP ]PWPL^PO OPQPYOLY_^i P\`T_LMWP ^SL]P ZQ _SP OLXLRP^% bSTNSPaP] T^ _SP

         R]PL_P^_'

                  $3 $/' )02 $/ (-(6(/4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                     '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  +2'     5Yd ]T^V^ LYO OLYRP]^ L_ _SP _TXP LYO [WLNP ^P_ QZ]_S L^ _SP WZNL_TZY ZQ _SP

         SL[[PYTYR ZQ _SP TYNTOPY_ L^ LWWPRPO TY _SP IP]TQTPO 7ZX[WLTY_ bP]P Z[PY% ZMaTZ`^% LYO L[[L]PY_'

                       $3 $/' )02 $ 47(-)4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                        '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  ,)'     5Yd LWWPRPO TYU`]TP^ LYO(Z] Pc[PY^P^ ]P^`W_PO Q]ZX _SP []P&PcT^_TYR LYO(Z]

         `Y]PWL_PO XPOTNLW NZYOT_TZY^% TYU`]TP^% Z] TWWYP^^P^ ZQ _SP DWLTY_TQQ'

                 $3 $/' )02 $ 4+,24((/4+ 3(1$2$4( $/' &0.1-(4( $)),2.$4,6(
                    '()(/3(" -07(93 $--(*(3" 510/ ,/)02.$4,0/ $/' %(-,()#

                  ,*'     @ZbPi^ ]P^P]aP^ _SP ]TRS_ _Z LXPYO _ST^ 5Y^bP] LYO _Z LOO LYd L[[WTNLMWP

         LQQT]XL_TaP OPQPY^P^ LQ_P] T_ SL^ SLO _SP Z[[Z]_`YT_d _Z OT^NZaP]d LWW QLN_^ ]PWPaLY_ _Z _ST^ LN_TZY'

                  7+(2()02(% @ZbPi^ OPXLYO^ U`ORXPY_ L^ QZWWZb^3

                          L'    8T^XT^^TYR [WLTY_TQQi^ IP]TQTPO 7ZX[WLTY_% Z]

                          M'    EPO`NTYR [WLTY_TQQi^ ]PNZaP]d TY _SP []Z[Z]_TZY _Z bSTNS _SP [WLTY_TQQi^

         N`W[LMWP NZYO`N_% L^^`X[_TZY ZQ ]T^V% LYO bLY_ ZQ NL]P MPL]^ _Z _SP N`W[LMWP NZYO`N_ bSTNS

         NL`^PO _SP [WLTY_TQQi^ OLXLRP^4

                          N'     @TXT_TYR [WLTY_TQQi^ ]PNZaP]d QZ] YZY&PNZYZXTN WZ^^ LRLTY^_ @ZbPi^ _Z _SP

         [P]NPY_LRP ZQ ]P^[ZY^TMTWT_d L__]TM`_PO _Z @ZbPi^% TQ _SL_ [P]NPY_LRP T^ WP^^ _SLY QTQ_d&ZYP [P]NPY_

         #.*"$% LYO




                                                            .
         +1)0,***'a*


                                                        5 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                               INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    16 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  20




                        O'     F`NS Z_SP] LYO Q`]_SP] ]PWTPQ L^ _Z _ST^ 7Z`]_ XLd ^PPX U`^_% []Z[P]% LYO

         P\`T_LMWP _ZRP_SP] bT_S _SP NZ^_^ LYO OT^M`]^PXPY_^ ZQ _ST^ LN_TZY'


         8L_PO3 6`QQLWZ% BPb KZ]V
                BZaPXMP] +,% +)+)

                                                              ;C@869E; F9;5@@5 @@D


                                                              ?PYYP_S @' 6Z^_TNV% >]'% 9^\'
                                                              #44120+6 ,12 %+,+0*)043
                                                              '15+73 &1/+ $+04+23" ''$
                                                              //. ALTY F_]PP_
                                                              6`QQLWZ% BPb KZ]V *-+),
                                                              #0*/$ .//&.-))

         GC3      BPTW AZWOZaLY% 9^\'
                  @Lb CQQTNP^ ZQ BPTW AZWOZaLY% D7
                  #44120+63 ,12 (.)-04-,,
                  2)) F_PbL]_ 5aPY`P% F`T_P ++)
                  ;L]OPY 7T_d% BPb KZ]V **.,)
                  #.*/$ +2-&,,))




                                                         /
         +1)0,***'a*


                                                      6 of 7
FILED: SUFFOLK COUNTY CLERK 11/23/2020 01:32 PM                                                                                                                                                 INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                4                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    17 of 29 PageID #: 11/23/2020
                                                                              NYSCEF:  21




                                                                              ATTORNEY                          VERIFICATION




         STATE             OF      NEW YORK                              )
         COUNTY                  OF ERIE                                 )    ss:


                       Kenneth               L.     Bostick,       Esq.,           being         sworn,         deposes              and   says:


                          1.             I am        a partner          with         the       law     firm      of    Goldberg            Segalla       LLP,         attorneys                for    defendant


         Lowe's           Home           Centers,          LLC          (incorrectly                  sued      as "Lowe's                 Home       Centers,             LLC           d/b/a       Bay         Shore



         Lowe's")               ("Lowe's")              in this     matter.


                       2.                I have         read      the        foregoing               Answer           and       either     know        the     contents             to     be      true     or    they


         are    alleged           upon         information               and         belief,         and      as to        those      matters,        I believe            them          to    be true           based


         upon       the        materials          supplied         by        and      discussions               with        defendant.


                       3.                The        reason        this        verification                 is   made            by    deponent          and       not       by      defendant                is    that


         defendant's               corporate             headquarters                   and          residences             are      not   located       in    the         County             of     Erie    where


         deponent's               law      office       is located,             or     in the         County          of     Suffolk,       where       this      action          is venued.




                                                                                                                            K      nneth     L.      ostick,         Jr.


         Swom          to before             me this
         23rd
                  da                 OVember,


                                                                                                                                                      SARAH A.
                                                                                                                                                                    WEISHEIT
                                                                                                                                                  NOTARYPUBLIC.
                                                                                                                                                                  STATE0FNEW
                                                                                                                                                                                YORK
                                                                                                                                                    Qualified in
                                                                                                                                                                 ChautauquaCounty
                                                                                                                                                  Ce=-.‰iar. Expires
                                                                                                                                                                     May 22. 20




                                                                                                                  7
         280731 11.v 1




                                                                                                              7 of 7
FILED: SUFFOLK COUNTY CLERK 02/23/2021 06:00 PM                                                                                                                                         INDEX NO. 612950/2020
NYSCEF Case 2:21-cv-05082-ARR-JMW
       DOC. NO. 5                 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                   18 of 29 PageID
                                                                            NYSCEF:#:02/23/2021
                                                                                      22




        SUPREME                   COURT                 OF THE              STATE          OF NEW               YORK
        COUNTY                    OF SUFFOLK
        --.......___________-__.....______                                        --¬....___              -¬._______-------X

        KYLE          EIKLOR,                                                                                                                                 INDEX         NO.:     612950/2020



                                                                                         Plaintiffs,                                                          REQUEST           FOR
                                                                                                                                             PRELIMINARY                       CONFERENCE
                                                          -against-



        LOWE'S               HOME               CENTERS,                    LLC       d/b/a
        BAY          SHORE              LOWE'S,


                                                                                         Defendants,
        --------       ...___...__....__________.__--------------¬---------------------X


                       The        undersigned                    requests         a preliminary                conference.


                       The        nature           of   the      action      is
                                                                                         Premises          Liability


                       The        names,            addresses             and      telephone           numbers            of         all    attorneys           appearing          in the   action   are
        as follows:


        LAW          OFFICES                 OF NEIL                MOLDOVAN,                      P.C.
        Attorneys               for    Plaintiff
        900        Stewart            Avenue,           Suite       220
        Garden            City,        New         York          11530

        (516)        294-3300


        GOLDBERGSEGALLA
        Attorneys               for    Defendants
        Kenneth            L.     Bobstick,               Esq.
        665        Main         St #1425,

        Buffalo,           NY         14203

        (516)        566-5400


        Dated:         Garden           City,       New York
                       February            23,      2021

                                                                                                               ur      etc.
                                                                                                          A              F       I               OF             IL   MOLDOVAN,                P.C.




                                                                                                          y:    N      il Moldovan,                      P.C.
                                                                                                       Attorneys               for         Plaintiff
                                                                                                       900          Stewart            Avenue,            Suite      220
                                                                                                       Garden            City,             New         York      11530

                                                                                                       (516)          294-3300




                                                                                                          1 of 3
FILED: SUFFOLK COUNTY CLERK 02/23/2021 06:00 PM                                                                                                                                   INDEX NO. 612950/2020
NYSCEF Case 2:21-cv-05082-ARR-JMW
       DOC. NO. 5                 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                   19 of 29 PageID
                                                                            NYSCEF:#:02/23/2021
                                                                                      23




        SUPREME                   COURT              OF THE             STATE          OF      NEW YORK
        COUNTY                 OF SUFFOLK
        ---------------------------                                    ¬---                ¬----                ¬-----------x

        KYLE          EIKLOR,                                                                                                                INDEX               NO.:           612950/2020



                                                                                    Plaintiff,                                               AFFIRMATION                             OF
                                                                                                                                             GOOD                FAITH
                                         -against-



        LOWE'S              HOME               CENTERS,                LLC        d/b/a
        BAY         SHORE               LOWE'S,


                                                                                    Defendants,
                                                                                                   -------------------x



                       NEIL            MOLDOVAN,                       ESQ,       an attorney           licensed          to practice        in the           Courts       of the      State     of

        New        York,          deposes          and      states:


                       I have          attempted             to contact           GOLDBERG                  SEGALLA,               in     good       faith,      to attempt           to resolve
        the    issues        of       discovery,            albeit     to no      avail.



                       WHEREFORE,                        your         affirmant           prays    that     the     Request        for    Judicial            Intervention            and
        Request          for      Preliminary                Conference            be granted             and     for     such    other     and       further          relief     as this      Court

        may       deem         just      and      proper.




        Dated:         Garden            City,       New        York

                       February             23,      2021




                                                                                                                                 NEIL      MOLDOVAN-ESQ.




                                                                                                     2 of 3
FILED: SUFFOLK COUNTY CLERK 02/23/2021 06:00 PM                                                                                                     INDEX NO. 612950/2020
NYSCEF Case 2:21-cv-05082-ARR-JMW
       DOC. NO. 5                 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                   20 of 29 PageID
                                                                            NYSCEF:#:02/23/2021
                                                                                      24




        SUPREME          COURT            OF THE         STATE     OF    NEW YORK
        COUNTY         OF SUFFOLK
        _______________________________________                        _____.                 ----------x



        KYLE       EIKLOR,                                                                                                   INDEX     NO.:    612950/2020



                                           Plaintiffs,                                                                       REQUEST          FOR
                                                                                                              PRELIMINARY                CONFERENCE
                              -against-



        LOWE'S        HOME         CENTERS,              LLC   d/b/a
        BAY    SHORE          LOWE'S,


                                           Defendants,
        ___                                   __________________________------------------x




        ________             ______________________________________________________________________________________.-__---------

         REQUEST             FOR     PRELIMINARY                   CONFERENCE                            AFFIRMATION                   OF     GOOD     FAITH
        __           ______________.--------_____________________                  ___________________________________




                                                                 Law     Offices          of Neil           Moldovan,          P.C.
                                                                 Att          ys    for      Plaintiff




                                                                        EIL     MOL                            ,        Q.
                                                                        900     Stewart           Avenue
                                                                        Suite       220
                                                                       Garden        City,       NY         11530
                                                                       (516)294-3300




                                                                                3 of 3
FILED: SUFFOLK COUNTY CLERK 02/23/2021 06:00 PM                                                                                                          INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                6                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    21 of 29 PageID #: 02/23/2021
                                                                              NYSCEF:  25
                                        REQUEST                  FOR       JUDICIAL              INTERVENTION                                                                   58,4g°g1,)

                                                            Suffolk   Supreme    COURT, COUNTY OF Suffolk

                                Index   No:   612950/2020                                        Date Index     Issued:         09/15/2020                          For Court    Use Only:

 CAP)W)T[[[[{fi                                                                                                                              iger sheet.               IAS Entry Date

  Kyle Eiklor

                                                                                                                                                                       Judge Assigned


 -against-                                                                                                                              Pl:!nti"(s)/"etitioner(s)

  Lowe's     Home    Centers,     LLC d/b/a   Bay Shore        Lowe's
                                                                                                                                                                        RJIFiled Date



                                                                                                                                  DefenM{rtacrpendent(s)
                                                                            ox and specify where indicated.
 COMMERCIAL                                                                                  | MATR!MONIAL
                                              nartnerchinc                                      O       Contested
  O  Business  Entity (includes corporations,               LLCs,LLPs,etc.)
                                                                                                        NOTE: If there are children under the age of 18, complete and attach the
  O Contract                                                                                            MATRIMONIAL RJIAddendum (UCS-840M).
  O  Insurance(where     insurance company  is a party, except arbitration)
                                                                                                        For UncontestedMatn'monialactions, use the UncontestedDivorce RJi(UD-13).
  O UCC(includes sales and negotiable instm.æ.ts)
  O Other Commercial(specify):
                                                                                             | TORTS
 NOTE: For CommercialDivision assignment requests pursuant to 22 NYCRR202.70(d),
 complete and attach the COMMERCIALDIVISION RJIADDENDUM (UCS-840C).                             O Asbestos
                                                                                                O Child Victims Act
 REAL PROPERTY:            Specify how many properties the epp!!cet!enincludes:
                                                                                                O Environmental (specify):
  O Condemnation                                                                                O Medical,Dental, or Podiatric Malpractice
  O Mortgage Foreclosure(specify): O iiesiuerdioi                  O Commercial                 O Motor Vehicle
      Property Address:                                                                         O ProductsLiability (specify):
                                                                                                     Other Negligence(specify): PremisesLiability
      NOTE: For Mortgage Foreclosureactions involving a one to four-family, owner-
      occupied residential property or owner-occupiedcondominium, complete and                  O Other ProfessionalMalpractice (specify):
      attach the FORECLOSURERJIADDENDUM (UCS-840F).
                                                                                                O Other Tort (specify):
  O Tax Certiorari - Section:                    Block:                  Lot:
  O Tax Foreclosure                                                                            | SPECIAL PROCEEDINGS
  O Other Real Property (specify):                                                                O CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIALsection]
  OTHER MATTERS
                                                                                                  O CPLRArticle 78 (Body or Officer)
                                                                                                  O Election Law
  O    Certificate of Incorporatior./2:-.u|uGan [see NOTE in COMMERCIALsection]                   O Extreme Risk ProtectionOrder
  O    Emergency MedicalTreatment                                                                 O MHLArticle 9.60 (Kendra's Law)
  O    HabeasCorpus                                                                               O MHLArticle 10 (Sex Offender Confinement-Initial)
  O    LocalCourt Appeal                                                                          O MHLArticle 10 (Sex Offender Curiiinierrieuit-Review)
  O    Mechanic'sLien                                                                             O MHLArticle 81 (Guardianship)
  O    NameChange                                                                                 O Other Mental Hygiene (specify):
  O    Pistol Permit Revocation Hearing                                                           O Other Special Proceeding(specify):
  O    Saleor Financeof Religious/Not-for-ProfitProperty
  O    Other (specify):
 STATUS      OF ACTION          OR PROCEEDING:      AnswerYESor NOfor every question and enter additional information where indicated.
                                                                             YES NO
      Hasa summons and complaint or summonswith notice been filed?                   O             If yes, date filed:    09/14/2020
      Hasa summons and complaint or summonswith notice been served?                             O             If yes, date served:     09/23/2020
      Is this action/proceeding being filed post-judgment?                                O                   If yes, judgment date:

  NATURE        OF JUDICIAL       INTERVENTION:               Checkone box only and enter additional info=2tion where indicated.
      Infant's Compromise
      Extreme Risk ProtectionOrder Application
      Note of Issue/Certificateof Readiness
      Notice of Medical, Dental, or Podiatric Malpractice        Date Issuejoined:

      Notice of Motion                                           Relief Requested:                                                                     Return Date:

      Notice of Petition                                         Relief Requested:                                                                     Return Date:

      Order to ShowCause                                         Relief Requested:                                                                     Return Date:

      Other Ex ParteApplication                                  Relief Requested:

      PoorPersonApplication
      Requestfor Preliminary nafarence
      ResidentialMortgage ForeclosureSeM!eraentConference
      Writ of HabeasCorpus
      Other (specify):




                                                                                          1 of 2
FILED: SUFFOLK COUNTY CLERK 02/23/2021 06:00 PM                                                                                                  INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                6                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    22 of 29 PageID #: 02/23/2021
                                                                              NYSCEF:  26

 RELATED CASES:               List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                              is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                          Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




 PARTIES:                     For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                              provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
          Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep     List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
          caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
          defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

          Name: Eiklor, Kyle
  ☐                                                      NEIL MOLDOVAN, LAW OFFICES OF NEIL MOLDOVAN P.C.,
                                                         900 STEWART AVE, STE 220 , GARDEN CITY, NY 11530,                             ☐ YES ☒ NO
          Role(s): Plaintiff/Petitioner                  (516) 294-3300, neil@neilmoldovanlaw.com

          Name: Lowe's Home Centers, LLC
  ☐       d/b/a Bay Shore Lowe's
                                                         KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                         , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☐ YES ☒ NO
          Role(s): Defendant/Respondent

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

 Dated:       02/23/2021                                                                                                  NEIL MOLDOVAN
                                                                                                                                Signature

                                         1906551                                                                          NEIL MOLDOVAN
                          Attorney Registration Number                                                                         Print Name
                                                                          This form was generated by NYSCEF




                                                                                    2 of 2
FILED: SUFFOLK COUNTY CLERK 07/07/2021 12:11 PM                                  INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                7                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                    23 of 29 PageID #: 07/07/2021
                                                                              NYSCEF:  27

  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF SUFFOLK
  JUDGE DCM JUSTICE, _




                                                                   Index No.   612950/2020
    Kyle Eiklor


    - v. -


    Lowe's Home Centers, LLC d/b/a Bay Shore Lowe's




                                        COURT NOTICE




  This action has been scheduled for a Preliminary Conference on:

  July 15, 2021

  Please notify all parties.

  Please refer to nycourts.gov 10th Judicial Districts Suffolk Supreme Courts homepage for
  the rules and blank order to be filled out and uploaded to NYSCEF before the scheduled
  Preliminary Conference date.

  Thank you,
  DCM
  DATED 07/07/2021                              FILED By Theresa Heffernan




                                        Page 1 of 1

                                             1 of 1
Case 2:21-cv-05082-ARR-JMW Document 1-1 Filed 09/13/21 Page 24 of 29 PageID #: 28

                                                                                               SUPREME                        COURT
                                                                                      COUNTY                      OF SUFFOLK
                                        DIFFERENTIATED                                        CASE          MANAGEMENT                                            - JUSTICE                      PART,


 .....-.-.._.._.--.-.-.--...-.-..-.....-..--...-.--..-.-...-...                                                                      x                       INDEX              NO.           Ó




                                                                                                                                                             PRELIMINARY                              CONFERENCE
                                                               Plaintiff(s),                                                                                 STlPULATION                              AND         ORDER
                            - against            -                                                                                                           (Sections              202.2              and        202.12
                                                                                                                                                             of the         Uniform               Rules)


                                                               Defendant(s).

 -....      ______. _____                                    -----.----______.__..--.-..-..-                                         X

 AII items           on the          form       must         be comp!÷ted                     unless        inapplicabia.

  It is hereby              STIPULATED                   and        ORDERED:

 The        within         Action       is hereby     designated       as STANDARD                                                         and          thus        subject           to the           12 month              disclosure
 time          limitations            period   applicable      thereto    (22 NYCRR                                                      202.19).


 Disclosure                shall     proceed            as follows:


  1.     Insurance                  Coverags             (CPLR           3101         (f)):        If not      alrea                     pr0     ided,            shall        be furnished                  by
                                                                               on or before                           f              {(4         2 I

 2.      Bill      of   Particulars:
         a. Demand                  for a bill of particulars                    shall             be served               by              Ó€
 on or before                                                                                                    .
         b. Bill of particulars                      shaH       be served                 by
 on or before                                                                                                    .


 3.      M          ical              Reports                        nd                   Authorizatio                           s                  h        11           be              s      rved               as            follow         :
                   Yk°42                       rd\htÂ                                          h           tov        I                    Q                 r       htd            it        it!4At             dMf            fi2-4           t^

                   %
                                                                                                                                                                                                                         ko

            n                                           md               t   read                          p
                                                                                                                 ro
 4.      Physical               E    amination:
                           Ex       mination             f                                                                                                                                                           shall        be     held




                  b. A copy             of the          physician's             report             shall         be       fumished                      to       plaintiff(s)            within                            days        of the
 examination.


 5.      Depositions:
                  .Deconent                                                                                to and           Time                                                                      Elaca
       TT                                                          __                 I                     21            &           10       A.        m                      T8b                   or                 wo
                                                                                          n                 2.t             9.              ina,m                                T&h                   of           ftw


                                                                                                                                                                 parties'
 If one         depGsitica             fails     to take           place        as        scheduled,                  the    remaining                                           depositions                     shall   nonetheless
 prGcesd             as scheduled,                   except       that       prioritics             between               defendants                         and       plaintiffs             shall     be preserved.


 6.      All     Other          Disclosure:

            (a) All parties,  on or before                                           Î         /                                            , shall              exchange                names             and     addresses            of all
 syswitaésses       and notice witnesses,                                      stat           me       s of opposing                           parties              and     phctographs,                      or, if none,         provide
 an affirmation                 to that        effect.
                                                                plaintiff(s)'
                  (b) Authorizations                     for                               employment                     records                for the             period                /If    (
 shall      be furnished                on or before                                                                                                .

 31.0131. OU08kd
Case 2:21-cv-05082-ARR-JMW Document 1-1 Filed 09/13/21 Page 25 of 29 PageID #: 29
                     c.      Demand                     for     discovery                  and        inspection           shall        be       served        by                       6                                 on     or      before
                                         . The           items      sought              shall       be produced             to the extent                  not Objecteu              to,         nd objections,                if any,     shall
 be stated                on or before
                     d. Accident                   re                        epared           in the regular           course            of business               shall       be exchanged                      pursuant         to CPLR
 3101                                              f                       2-f
             (g) by
                e. Other                  (Inter              ga           ries,     etc.)
                                                                                                                                             -
                     f. Plaintiff           shall         provide                authorizations                for t       fGi:cwin              collateral            source           r        iders      (C      LR4545)              within
                                                                           got                            tcÅ                                          t®ifide                 â
                                   days:                 4     b      f                         roy                                                                                              flored              f&k'(Úit-T                    .
Qu,thon®¿g                     fearS                     q(·o (H                                       Acqf       q       rea                      revt           A(ef
 7.        Impleader                    Monan(s)                      to     amend             the      plea       ings         or         add        parties            shall          be       completed                on     or      before
                 /                 $      &               4                                chon
      30                                                              CAwtf(                               o                          d s itrosts                 6{     the       fodieS'.


 8.    Compliance                        Conference                          shall      be held           on                                                                         (Control            Date).


 9.    End           Date      for        All          Disclosure,                   other       than      expert         disciasure,               shall         be held          on


 10.       Expert            Disclosure                       shall        be      provided           by all parties                 pursuant         to CPLR              3101.


 11.       Any       Dispositive                        Motion(s)                  shall       be     made         pursuant             to CPLR               3211         and       3212,          pursuant              to applicable
 provisions                 of the        CPLR.


 12.       The       Note          of     Issue/Certificate                            of      Readiñêss               shan          be filed       pursuant             to the         Order        of the         IAS        Judge.


 13.    The          parties            shall      ensure                 that     a Stipulation                 of Discontinuance                           shall       be promptly                filed        if the    case       settles
 before          the        next        meeting               with         the     Court


 Failure         to comply                    with           any          of these           directions          may       result         in the          impositioñ               of costs          or sanctions                 or other
 authorized                 by law.


                  Attorney                for      Plaintiff(s)                                                                                           Attorney             for    Defendant(s)


  awo‰ol                                        /Ved               m•|deaf                              P.e.                                                  u            S                 /                    d


Attomey               for                                                                                                               Attomey             for        Ê ûÛ)e           §        |‰               Gdu                     UC




Attomey               for                                                                                                               Attorney            for




 Dated:




 SO         ORDERED:
      omsoim                                                                                                                            J.S.C.
Case 2:21-cv-05082-ARR-JMW Document 1-1 Filed 09/13/21 Page 26 of 29 PageID #: 30



                                                             ADDITIONAL                   DIRECTIVES




  In   addition     to the       directives          set   forth        on    the   annexed     pages,   it is further    ORDERED        as follows:




   _A             5Â4        (             y<md              ¼o          XL              es     m¼ddemads                          .   deed                 2e,

                                 |         24          indud                                  ndee       dŸd             hmeduaded
                                                                             y      ey

            â      s    hd             napod                       to        Th          dewd            £r    bal       ef   pa          alarses

                        af‰hue                             Laose



                                  es          maa(
                                                            b                A's         }red                 &rsed+o                  66tt       30/76)

             dual                         u|za|za                              b                 /(,/2




 Dated:



 SO ORDERED:




                                 J.S.C.




                                                                                                                                              31-0131,,
                                                                                                                                                    998ch
FILED: SUFFOLK COUNTY CLERK 07/16/2021 11:28 AM                                                                             INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                9                  Document 1-1 Filed 09/13/21 Page 27 of 29 PageID
                                                                    RECEIVED        #: 31
                                                                              NYSCEF:  07/16/2021


                                                            SUPREME COURT
                                                           COUNTY OF SUFFOLK
                                    DIFFEBENTIATED CASE MANAGEMENT. JUSTICE PAET'

                                                                                 x      INDEX NO. /,             1s           202P

                   Kgle Eil,tor                                                         PRELIMINARY CONFERENCE
                                               Plaintifi(s),                            STIPULATION AND ORDER
                             - against -                                                (Sactions 202.2 and 242.12
                                                                        (.              ol the Uniform Rules)

               if'fr'a4'?frffi;i'                                                x

           All itams on the form musl b€ completed unless inapplicable.

           It is her€by STIPULATED and OBDEBED:

           Th€ withln Actlon ls hereby designaled as STANDARD 8nd lhus eublect to lh€ 12 month
                                                                                               dlsclosure
           tlme llmltalions pe.iod appllcable lhereto (22 NYCRR 202.19).

           Disclosure shall Proceed as lollows:

           1   .   lnsu     nce Coverage (CPLR 3101 O) : lf not alre                   6d, shall be furnished by
                                                                                        l
                                                        on or belore

           2.      Bill ol Partlculars:
                                                                                                      sahsAd,
               a. D€mand for a bill of particulars shall be served by
           on or balore
               b. Bill of parliculars shall be served by
           on or before

           3.M                                        dA            thorlzatlo                       be   s   rved     as      fol
                           cal     BeP o rts
                                                                           !l
                                                                                            ll
                                                                                                 I             t              /l           nf'

           4.
                   fi*Iu
                   Physlcal           nallon:
                                             r*       I rea    d        Frovt
                                     ation                                                                             shall be held


                          b. A copy of the physician's reporl 6hall be tumishod t0 p laintitf(s) within            #d       a^y, ot   n"
            examination.

            5.     Deparitlons.i
                                                                                                               Place
                                                               ta                       (n.
                                                               L    %


            ll on6 deposition tails to tak€ placa as schodulod, th€ remai ning parties' dspositions shall nonetheless
            proceed as scheduled, oxcBPt lhal Priorities between delonda nts and plaintitts shall be preserved.

            6.     All Othot Oiacloaure:
                       (a) All pa.lies, on or belore                I               , shall exchango namos and address6s ol all
            eyewitnesses and notice witnesses , stat                     of opposing parties and photographs, or, il none, provide
            an attirmation to that sftoct.
                     (b) Authorizations lo] plaintitf(s)' omployment rocords lor the period
            shall bo furnished on or belore
            3l4r3t.0to&d
                                                                                                                                       ,/=
                                                                         1 of 3
FILED: SUFFOLK COUNTY CLERK 07/16/2021 11:28 AM                                                                           INDEX NO. 612950/2020
       CaseNO.
NYSCEF DOC. 2:21-cv-05082-ARR-JMW
               9                  Document 1-1 Filed 09/13/21 Page RECEIVED
                                                                   28 of 29 PageID #: 07/16/2021
                                                                             NYSCEF:  32
                                                      brTqfu-?o2A
                    c:
                     Demand for discovery and inspection shall be served by                             Alrulzt   or berore
                          . The items sought shall be produced to the extenl not obj ecr"T to,?no oo.iections, if any, shall
         be stated on or before                                                                                           -on
                                   rts r€pa red rn the regular course of business shallbe exchanged pursuantto CPLR
                 d. Accident
         3101 (9) by               t
                 e. Other (lnter oga
                                              z,
                                              ries, etc.   )
                                                                             cPtQ_
                    t.                                                        followi         laleralsou rc6 0rov iders     R
                                                                                 7r                    e   add, tlor14
                                       {a ttl.                       i.tl     tta
         7.                                  to                tne           gs or            parties shall be completed on or be,ore
                                                                             ab,{tt s tho nr      a( ftupafftet.
                c                         nce shall be held 3n               rzl* lrt                                           o(aw
         8

         9.   End Date tor All Disclosure, other than expert disclosure, shall be held on

         10. Export Disclosurs shall be provided by all parties pursuant to CPLR 3101.

         11. Any Dispositiv€ Motion(s) shall be made pursuant lo CPLR                             32'll and 3212, pursuant to applicable
         provisions of the CPLR.

          12. Tho Note of tssue/Certificate           ol Readiness shall be filed pursuant to the Order of the IAS Judge-

         13. The parties shall ensure lhat a Stipulation of Discontinuance shall be promptly filed if lhe case settles
         before the next meeting with the Court

          Failure to comply with any of these dlrecltons may result rn the imposition ot costs ot sanctions or other
          authorized by law.

                            Plaintitf(s)
                    Attorney for                                                                Attorney for Oefendant(s)

              t-.tul(lu,o{ Net      cltan                             Q.c                         tt                      LP
                                                  a
                                                                                                                                c      e7

          Attomey for    TT             Ie    Et      kbr                                        w Laaeg Hcn, Ort{c.rsrtlC
                                                                                                  oae\ o*< bnfes ue
                                                                                                                          de'r


          Atlomey for                                                                   Atlorney for




          Dated:



          SO ORDERED:
                                                                                        J.S



                                                                            2 of 3                                                    ^(   1
FILED: SUFFOLK COUNTY CLERK 07/16/2021 11:28 AM                                                  INDEX NO. 612950/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-05082-ARR-JMW
                9                  Document 1-1 Filed 09/13/21 Page 29 of 29 PageID
                                                                    RECEIVED        #: 33
                                                                              NYSCEF:  07/16/2021




                                                        drt9'2/r7D
                                                      ADDITIONAL DIRECTIVES


           In addition to the directives set forth on the annexed pages, it is further ORDERED   as   follows:


                        shtU                orl       ,+o   T\       A    tnil   a         cleterl t              26
                                                                                          a&dprLt-
                    t
                 A skfi res nn b                    i-lj da*a",I{t, b,tl e I              ,h.rlaq 4l
                                   Y        u, Ltlas<t            2)

                                                                 5   ilounJ /ursren{h (/tf<                      7d,
                        4-                   7z                            zl.




           Dated:            JUL   1   6   2021

           SO ORDERED:
                                                  \


                                   J.S.C.


                                                                                                       7h
                                                                 3 of 3
